                   Case 20-10343-LSS            Doc 1122        Filed 08/19/20         Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LLS)
    DELAWARE BSA, LLC, 1
                                                              (Jointly Administered)
                            Debtors.
                                                              Ref. No. 1120



                                       CERTIFICATE OF SERVICE

             I, Patrick A. Jackson, hereby certify under penalty of perjury that on August 19, 2020, I

caused a true and correct copy of the Motion of Marco Romero, Jr. and Audrey Romero for an

Order for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code to be

served via email, first-class mail, and/or through CM/ECF upon the parties on the attached Service

List as required by Local Rule 4001-1(a) for personal injury claimants.




Date: August 19, 2020                                   FAEGRE DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                                        /s/ Patrick A. Jackson
                                                        Patrick A. Jackson (Del. Bar No. 4976)
                                                        222 Delaware Ave., Ste. 1410
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 467-4210
                                                        Facsimile: (302) 651-7701
                                                        Patrick.Jackson@faegredrinker.com




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Taxas (75038).
             Case 20-10343-LSS       Doc 1122    Filed 08/19/20    Page 2 of 3




                                      SERVICE LIST
Office of the United States Trustee for the District Of Delaware
David L. Buchbinder, Esq.
Hannah M. McCollum, Esq.
844 King Street, Suite 2207, Lockbox

Morris, Nichols, Arsht & Tunnell LLP
Derek Abbott, Esq.
Andrew R. Remming, Esq.
Joseph C. Barsalona, Esq.
1201 N. Market Street, 16th Floor
P.O. Box 1347
Wilmington, DE 19899

Sidley Austin LLP
Jessica C. K. Boelter, Esq.
787 Park Avenue
New York, New York 10019

Sidley Austin LLP
Thomas A. Labuda, Esq.
Michael C. Andolina, Esq.
Matthew E. Linder, Esq.
One South Dearborn Street
Chicago, Illinois 60603

Kramer, Levin, Naftalis & Frankel LLP
Thomas Moers Mayer, Esq.
Rachel Ringer, Esq.
David E. Blabey, Jr., Esq.
Jennifer R. Sharret, Esq.
Megan W. Wasson, Esq.
1177 Avenue of the Americas
New York, New York 10036

Reed Smith LLP
Kurt F. Gwynne, Esq.
Katelin A. Morales, Esq.
1201 Market Street, Suite 1500
Wilmington, DE 19801
            Case 20-10343-LSS       Doc 1122   Filed 08/19/20   Page 3 of 3




Pachulski, Stang, Ziehl & Jones LLP
James I. Stang, Esq.
Robert B. Orgel, Esq.
James E. O’Neill, Esq.
John W. Lucas, Esq.
Ilan D. Scharf, Esq.
919 N. Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705

Norton Rose Fulbright US LLP
Louis R. Strubeck, Jr., Esq.
Kristian W. Gluck, Esq.
Ryan E. Manns, Esq.
Shivani Shah, Esq.
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932

Womble Bond Dickinson (Us) LLP
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
1313 N. Market Street, Suite 1200
Wilmington, DE 19801
